Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This Non-Final Office action is in response to the application filed on 8/14/2020. Claims 1-22 are pending.
Claim Objections
3.	Claim 7 objected to because of the following informalities: The term “wherein” in Claim 7 is misspelled.  Appropriate correction is required.
4.	Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 6 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In Claims 6 and 20 a “passive mode” is referred to, however the characteristics of the solar sail are opposite. Claim 6 and 20 is being interpreted as best understood and assuming “passive” in Claim 6 and the first “passive” in Claim 20 is meant to be “active”. 
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 1-11, 13-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Patent Pub. No. 20040117074) in view of Halle (German Patent Pub. No. DE 202014005333).
10.	Regarding Claim 1, Wang teaches an attitude control module for providing propellant-free attitude control and momentum desaturation to a spacecraft (Abstract: apparatus for controlling the attitude and momentum of a spacecraft… The method comprises the steps of predicting an environmental torque the spacecraft will be subjected to during deployment of the appendage, computing a magnitude and a direction of momentum to add to the spacecraft to at least partially oppose the predicted environmental torque, and storing the computed magnitude and direction of momentum in at least one of the momentum wheels before deploying the appendage) the attitude control module comprising: at least one solar sail comprising a reflective surface for reflecting solar photons (appendage 114; [0006]: Typically, these appendages include solar wings (having the solar cells and the supporting structures)). Wang does not teach a robotic arm coupled to the at least one solar sail, said at least one robotic arm comprising at least 4 degrees of freedom for positioning and orienting the at least one solar sail relative to the spacecraft. Halle does teach this (The space debris removal satellite includes at least one robotic arm and at least one gecko pad for docking with a space debris piece; Fig. 2)

    PNG
    media_image1.png
    680
    564
    media_image1.png
    Greyscale

11.	It would have been obvious to a person having ordinary skill in the art before the effective filing
date of the claimed invention to have modified Wang to incorporate the teachings of Halle to allow for a greater amount of control of the placement of the solar sail thus increasing the amount of attitude control available for the spacecraft. 
12.	Regarding Claim 2, Halle teaches a robotic arm configured with at least 2 degrees of freedom to control an azimuth and elevation of the solar sail reflective surface, and at least 2 degrees of freedom to control a position of the solar sail relative to a center of mass of the spacecraft (Fig. 2).

    PNG
    media_image1.png
    680
    564
    media_image1.png
    Greyscale

13.	Regarding Claim 3, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). It is inherent in Wang that the position of the solar sail or appendage can be defined by a position vector connecting an optical pressure center of the solar sail with the center of mass of the spacecraft. Wang does not disclose the robotic arm is configured to control the position of the solar sail along the at least 2 degrees of freedom by controlling an azimuth and elevation of the position vector. Halle does disclose this (Fig. 2).
14.	It would have been obvious to a person having ordinary skill in the art before the effective filing
date of the claimed invention to have modified Wang to incorporate the teachings of German to allow greater control of the solar sail and thus greater control of the positioning of the entire satellite as disclosed in Wang. 
15.	Regarding Claim 4, Wang as modified discloses the spacecraft orbits about a celestial body, further wherein the at least one solar sail is sized and positioned to generate sufficient torque such that angular momentum induced by disturbance torques over the course of one orbital period can be unloaded over less than one orbital period. It is inherent for the combination of solar sail of Wang as modified to operate that the spacecraft must be able to generate sufficient torque to overcome saturation in less than one orbital period because if it didn’t, it would build torque saturation over time in the subsequent periods of orbit. 
16.	Regarding Claim 5, Wang as modified by Halle discloses a robotic arm (Fig. 2 Halle) but does not disclose that it is configured to move the at least one solar sail between an active mode and a passive mode, further wherein: - in the active mode, the at least one solar sail is exposed to solar radiation and generates a torque opposing angular momentum stored in the spacecraft; and - in the passive mode, the at least one solar sail is sheltered from solar radiation. Wang does teach this ([0003]: FIG. 1A illustrates an appendage 114 in a deployed position, while FIG. 1B illustrates the appendage 114 in a stowed position…[0072]: This environmental torque, and other perturbations caused by the deployment of the appendage 114 will be compensated for by orienting the solar wings 104, by storing sufficient momentum in the momentum wheel(s) 242, 244, or a combination of both techniques. In one embodiment, the momentum wheel(s) 242, 244 are used to stabilize the spacecraft 100 during the appendage 114 deployment).
17.	It would have been obvious to a person having ordinary skill in the art before the effective filing
date of the claimed invention to have modified Wang to incorporate the teachings of German to allow for a greater amount of control of the placement of the solar sail thus increasing the amount of attitude control available for the spacecraft. 
18.	Regarding Claim 6, Wang discloses wherein the passive (passive in this instance being interpreted as active) mode, the at least one solar sail is oriented substantially orthogonal to a sun vector (FIG. 1A illustrates an appendage 114 in a deployed position……[0072]: This environmental torque, and other perturbations caused by the deployment of the appendage 114). If environmental torque occurs as a result of the deployment of the appendage it is inherently substantially orthogonal to a sun vector.
19.	Regarding Claim 7, Wang discloses the passive mode, the reflective surface of the at least one solar sail is retracted or covered (while FIG. 1B illustrates the appendage 114 in a stowed position).
20.	Regarding Claim 8, Halle discloses the robotic arm is configured to orient the at least one solar sail to generate a control torque about any axis perpendicular to the sun vector. This would be  inherent because the robotic arm has at least 4 degrees of freedom.
21.	Regarding Claim 9, Wang discloses at least one solar sail is configured to generate a torque from solar radiation pressure which includes at least a roll component in addition to a pitch and a yaw component (FIG. 1A illustrates an appendage 114 in a deployed position……[0072]: This environmental torque, and other perturbations caused by the deployment of the appendage 114). If a torque is generated by the deployment of the appendage it will inherently include a roll, pitch, and yaw component.
22.	Regarding Claim 10, Wang as modified discloses the claimed invention except for two solar sails.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to add an additional solar sail, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It would have been obvious to one skilled in the art to add an additional solar sail to the configuration to increase propulsive force and thus increasing maneuverability and control of the spacecraft. 
23.	Regarding Claim 11, Wang discloses a method for desaturating reaction wheels of a spacecraft comprising: - determining a momentum vector corresponding to excess momentum stored in the reaction wheels ([0079]: In one embodiment, the momentum is stored in the momentum wheels 242 and 244. The amount of momentum stored in each particular wheel is determined by the magnitude and direction of {right arrow over (M)} the orientation and inertia of each respective momentum wheel). Wang also discloses at least one solar sail is exposed to solar radiation and generates a torque opposing the momentum vector; and - desaturating the reaction wheels using the torque generated by the at least one solar sail ([0081] Once the desired amount of momentum is stored in the momentum wheels, the appendage 114 is deployed, as shown in block 510. While the appendage 114 is being deployed, the attitude of the spacecraft 100 is controlled by the reaction wheels). Wang does not disclose operating at least one robotic arm along at least 4 degrees of freedom to position and orient at least one solar sail coupled to the at least one robotic arm into an active mode. Halle does disclose this (Fig. 2).
24.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Halle to allow for a greater amount of control of the placement of the solar sail thus increasing the amount of attitude control available for the spacecraft. 
25.	Regarding Claim 13, Wang discloses the control signal comprises an orientation of the solar sail reflective surface along two degrees of freedom, and a position of an optical pressure center (OPC) of the solar sail relative to a center of mass (CoM) of the spacecraft along two degrees of freedom ([0049] The attitude control sensors 310, (which may include, by way of example, data from gyros and accelerometers in the inertial reference unit 208, operational earth orbit sensors 210, normal mode wide angle sun sensor(s) 214, magnetometers 216, star sensors 218, and or telemetered data), provides information to the attitude control module 312 to control the attitude of the spacecraft 100 under normal (non-deployment) conditions. The attitude control sensors 310 also provide such measurements to the deployment module (DM) 302). It is inherent that in order for the disclosed invention of Wang to have attitude control it must know the orientation of the appendages relative to the CoM of the spacecraft. 
26.	Regarding Claim 14, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). It is inherent in Wang that two degrees of freedom of the solar sail can be the azimuth and elevation angles and therefore the OPC would have two degrees of freedom being the azimuth and elevation angle. It is also inherent in Wang that the position of the OPC can be defined by a position vector connecting an optical pressure center of the solar sail with the center of mass of the spacecraft.
27.	Regarding Claim 15, Wang discloses one or more constraints comprises positioning the solar sail such that it does not interfere with spacecraft solar arrays or RF communication antennae. As seen in Fig. 1A when the appendage is deployed it is not interfering with any other elements of the spacecraft. 
28.	Regarding Claim 16, Halle discloses the robotic arm (Fig. 2) but does not disclose is operated to offset an OPC of the solar sail from a CoM of the spacecraft. Wang does disclose this ([0072]: A prediction of the environmental torque that the spacecraft 100 will be subjected to during deployment of the appendage 114 is computed, as shown in block 502.) If the spacecraft will undergo “environmental torque” as a result of “deployment of the appendage” it is inherent that the OPC is offset from the CoM of the spacecraft. 
29.	It would have been obvious to a person having ordinary skill in the art before the effective filing
date of the claimed invention to have modified Wang to incorporate the teachings of Halle to allow for a greater amount of control of the placement of the solar sail thus increasing the amount of attitude control available for the spacecraft. 
30.	Regarding Claim 17, Wang discloses operating the solar sail into a passive mode in which the solar sail is sheltered from solar radiation (while FIG. 1B illustrates the appendage 114 in a stowed position).
31.	Regarding Claim 19, Wang discloses calculating an estimated maximum solar radiation pressure torque, further wherein the on/off duty cycle control signal is generated based on the estimated maximum solar radiation pressure torque and a magnitude of excess momentum to be unloaded (Fig 5).

    PNG
    media_image2.png
    771
    530
    media_image2.png
    Greyscale

32.	Regarding Claim 20, Wang as modified by Halle discloses operating solar sail into the passive (passive in this instance being interpreted as active) mode comprises operating the robotic arm to orient the solar sail substantially orthogonal to a sun vector (FIG. 1A illustrates an appendage 114 in a deployed position……[0072]: This environmental torque, and other perturbations caused by the deployment of the appendage 114). If environmental torque occurs as a result of the deployment of the appendage it is inherently substantially orthogonal to a sun vector. Wang also discloses wherein the orientation of the solar sail in the passive mode is selected to minimize orientation- changing maneuvers when moving between the active mode and the passive mode (Claim 6: The method of claim 5, wherein the step of computing a magnitude and direction of momentum to add to the spacecraft to at least partially oppose the predicted environmental torque further comprises the step of determining a spacecraft spin rate .omega..sub.s to substantially minimize a coning angle during the deployment of the appendage).
33.	Regarding Claim 21, Wang as modified discloses excess momentum is imparted on the spacecraft due to disturbance torques throughout an orbital period about a celestial body, further wherein the solar sail is positioned to unload the excess momentum imparted in less than one orbital period. It is inherent for the combination of solar sail of Wang as modified to operate that the spacecraft must be able to generate sufficient torque to overcome saturation in less than one orbital period because if it didn’t, it would build torque saturation over time in the subsequent periods of orbit.
34.	Regarding Claim 22, Wang as modified discloses the claimed invention except for two robotic arms and solar sails. It would have been obvious to one having ordinary skill in the art at the time the invention was made to add an additional robotic arm and solar sail, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It would have been obvious to one skilled in the art to add an additional robotic arm and solar sail to the configuration to increase propulsive force and thus increasing maneuverability and control of the spacecraft.
Conclusion
35.	The examiner suggests applicant schedule an interview to discuss allowable subject matter and to further expedite the prosecution.
36.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to BRENDAN KROGER SCHNEIDER whose telephone number is (571)272-4858. The
examiner can normally be reached M-F 9am-5pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.
/BRENDAN KROGER SCHNEIDER/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644